Citation Nr: 9916883	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  95-09 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of injury to 
the second and third fingers of the right hand, including 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


REMAND

The veteran had active service from October 1956 to July 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for residuals of injury to the right second and third 
fingers, including arthritis.  In a March 1997 decision, the 
Board denied entitlement to service connection for the 
claimed disabilities.  In May 1998, the U.S. Court of 
Veteran's Appeals (now the U.S. Court of Appeals for Veterans 
Claims, hereinafter referred to as Court) granted the motion 
of the Secretary of the Department of Veterans Affairs (VA) 
to vacate the Board's decision and remanded the matter to the 
Board.

In July 1998, a representative of the Board notified the 
veteran by letter that his appeal had been transferred to the 
Board.  He was further notified that he could submit 
additional evidence in support of his appeal.  He was advised 
that if he desired the Board to consider such evidence 
without first referring it to the RO for initial review and 
preparation of a supplemental statement of the case, he 
should include a waiver of the RO's consideration pursuant to 
38 C.F.R. § 1304(c).  As noted in the Board's November 1998 
remand of this matter, the veteran did submit additional 
evidence to the Board in July 1998 but did not waive RO 
consideration of such evidence.  Such evidence was referred 
to the RO with instructions that it be considered in a 
readjudication of the claim.  The RO was instructed that if 
its decision remained adverse to the claim, it should provide 
the veteran and his representative a supplemental statement 
of the case.  It does not appear from the record that the RO 
has considered such evidence, readjudicated the claim, or 
provided the veteran with a supplemental statement of the 
case.

The Board's remand also included instructions that the 
veteran be advised that he should complete his application by 
submitting evidence of a nexus between his current right hand 
disability and the injury he claims to have sustained in 
service.  In December 1998, an adjudication officer wrote a 
letter to the veteran and advised him to submit competent 
medical evidence of a link between his current disability and 
the claimed injury to his right hand during his active 
military service.  The record contain no response from the 
veteran.

To ensure full compliance with due process requirements, the 
case is again REMANDED to the RO for the following actions:

1.  The RO should readjudicate the claim 
of service connection for residuals of 
injury to the second and third fingers of 
the right hand, including arthritis.  In 
so doing, the RO should consider the 
additional evidence submitted directly to 
the Board in July 1998, and, if the claim 
is well-grounded, perform any development 
required under 38 U.S.C.A. § 5107(a). 

2.  If the benefit sought on appeal 
remains denied, the RO should furnish a 
supplemental statement of the case to the 
veteran and his representative and 
provide a reasonable opportunity to 
reply.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









